DETAILED ACTION
Status of Claims
In response to applicant’s preliminary amendment filed 4/8/2019, claims 1-3, 7-9, 11-13, 15-16, 18-20, 23-25, 33-34, 41. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, 11-13, 15-16, 18-20, 23, 33, and 41, are rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al. (US 4,983,124) in view of Tommarello et al. (US 5,518,402). 

Regarding claims 1-2, 11-12, Ernst discloses a firefighting training system, comprising a plurality of sensors adapted to generate signals in response to detected ambient conditions (e.g. temperature), and a receiver configured to receive the sensor signals and send them to a control device. See col. 2: 13-19 and col. 7: 42-49. Ernst does not disclose explicitly wherein the system is a digital control system with a storage component. However, this manner of control system is established in the simulation art, as is disclosed by the training system of Tommarello in col. 4: 18-24. It would have been 

Regarding claims 3, 13, Ernst does not disclose calculating variations in ambient conditions between the sensors, but this is established by Tommarello, as described in col. 5: 30-55, and would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, in order to provide versatile simulation. 
 
Regarding claim 7, Ernst discloses a user interface in col. 6: 20-23.

Regarding claims 8, 18, Ernst does not disclose wherein the location of each sensor is received by the control system (i.e. user interface). However, using location data within a simulation for calculations is established, as is disclosed by Tommarello in col. 5: 40-45, and it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider this with the Ernst system, in order to provide accurate data for analysis. 

Regarding claim 9, Ernst discloses wherein the user interface receives temperature information in col. 7: 42-49.  

Regarding claims 15-16, Ernst discloses wherein the simulation occurs in an firefighting training enclosure in col. 2: 55-60.

Regarding claim 19, Ernst discloses wherein the physical conditions of the enclosures are defined. See col. 4: 59-65. 

Regarding claims 21 and 41, Ernst discloses displaying the ambient conditions. See col. 7: 42-29. 

Regarding claims 23 and 33, Ernst does not disclose a camera. However, this is established by Tommarello, as disclosed in col. 5: 61-65. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Ernst system, for safety and analysis. 

Allowable Subject Matter
Claims 24-25, 34, are objected to as depending from a rejected base claim, but would be allowable if rewritten to include the base claim and any intervening claims. The prior art does not teach or suggest the claimed invention, including the synchronization as claimed between the sensors and the video. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715